DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This Office action is in response to the amendment filed 15 March 2021.  Claims 1-2, 4-11 and 13-20 are pending.  Claims 3 and 12 are cancelled.  All objections and rejections not repeated below are cancelled.  Previously indicated allowability of claims 8-9 and 16-20 are withdrawn due to discovery of new prior art reference and reconsideration of previously cited prior art reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 13, line 4, “the secondary count-min-sketch” lacks sufficient antecedent basis.  It would be more appropriate to change the instant claim’s dependency from claim 10 to claim 11, as claim 11 provides sufficient antecedent basis for said term.
	Per claim 14, lines 3-4, “the secondary count-min-sketch” lacks sufficient antecedent basis.  It would be more appropriate to change the instant claim’s dependency from claim 10 to claim 11, as claim 11 provides sufficient antecedent basis for said term.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trachtman et al. [US 10001927 B1] (hereinafter “Trachtman”).
	Independent Claims:
	Per claim 1, Trachtman teaches an apparatus comprising: 
	a plurality of interconnected computing nodes, each of the computing nodes comprising at least one processor (see Fig. 1 and col. 4, lines 20-67 for hosts 14a-14n);
a plurality of data storage drives on which extents of data are stored, each data storage drive connected to at least one of the computing nodes (see col. 5, lines 32-36 and Fig. 1, data storage devices 16a-16n, which are connected to the hosts through host adapter 21 and the communication medium 18), the data storage drives being organized into a plurality of hierarchical tiers differentiated based on performance (see col. 11, line 10 to col. 13, line 9 for storage tiers based on performance); and
a tiering engine that prompts selected ones of the extents of data to be promoted or demoted between the tiers based on temporal locality of access captured with a primary count-min-sketch based on monitored input-output commands (see col. 11, line 10 to col. 13, line 9 for moving data portion between storage tiers based on access frequency and how recently the data portions are accessed, also see col. 22, lines 14-29 for locality of reference including temporal locality; note that obtaining access frequency implies monitoring input-output commands and keeping track of/counting the number of accesses during a predetermined time period).
Trachtman does not specifically teach each of the computing nodes (host computer system 14a-14n in Fig 1 and col. 4, lines 20-67) comprising non-transitory 
Trachtman does not specifically teach “the primary count-min-sketch maintains an access count for each accessed logical block address”.  However, Tracktman teaches promoting/demoting data portions based on workload or access frequency of each data portion, wherein the data portions are addressable by logical address or LBA (see col. 12, line 59 to col. 13, line 9).  Although other methods may not be completely ruled out, it would seem that in order to determine the access frequency of each LBA, maintaining an access count for each LBA over a period of time is the most logical and well adapted method, as access frequency is determined by dividing access count over a time period by the length of that time period.  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to maintain an access count for each accessed logical block address in Trachtman, as it is a mere design parameter that one of ordinary skill in the art would select, in accordance with circumstances such as design specifications, without the exercise of inventive skill.
	Per claim 10, the claim teaches a method embodiment of claim 1’s apparatus.  As such, the instant claim is rejected on the same grounds as claim 1 set forth above. 
Dependent Claims:
Per claim 2, Trachtman further teaches the tiering engine further prompts selected ones of the extents to be promoted based on spatial locality of access captured with a secondary count-min-sketch based on the monitored input-output commands (see col. 22, lines 14-29 for locality of reference including spatial locality).
Per claim 11, Trachtman further teaches promoting selected ones of the extents based on spatial locality of access captured with a secondary count-min-sketch based on the monitored input-output commands, the secondary count-min-sketch maintaining an access count for each of a plurality of logical block addresses within a predetermined spatial proximity to accessed logical block addresses (see col. 22, lines 14-29 for teachings of applying the similar optimization algorithms using various principles of locality of reference including spatial locality).
Claims 8-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trachtman, in further view of Kan et al. [US patent publication 2018/0081569 A1] (hereinafter “Kan”).
Per claim 8, Tracktman does not specifically teach the primary count-min-sketch is implemented in a translation layer of a solid state drive.  Instead, Tracktman performs the moving of data portion between storage tiers by using a storage optimizer (see Tracktman, col. 12, line 32 to col. 13, line 9 and col. 17, line 23 to col. 18, line 20).  Kan teaches a similar solid state drive (SSD) wherein a FTL table of a SSD is cached in RAM including lookup addresses corresponding to LBA segments having access counts (see Kan, paragraphs [0041]-[0043] and [0064], a counter in the SSD adaptive profiling engine 410 will track the number of access for LBA segments and store this data in 
Per claim 9, Tracktman in view of Kan further teaches the translation layer of the solid-state drive generates hints that are provided to the tiering engine (the access count data can be construed as hints to be provided to Tracktman’s storage optimizer, see col. 11, line 10 to col. 13, line 9).
Per claim 16, the claim teaches a method embodiment of claim 8’s apparatus.  As such, the instant claim is rejected on the same grounds as claim 8 set forth above.
Per claim 17, the claim teaches a method embodiment of claim 9’s apparatus.  As such, the instant claim is rejected on the same grounds as claim 9 set forth above.
Per claim 18, Trachtman teaches an apparatus comprising:
a solid-state data storage drive (see col. 11, line 60 to col. 12, line 19) comprising:
a physical layer comprising memory cells (memory cells within the SSD drives); and
a translation layer that maps logical block addresses of input-output commands received by the solid-state drive with the memory cells (this can be flash translation layer/FTL in the flash based SSD storage, see col. 11, line 60 to col. 12, line 19), the translation layer comprising a primary count-min-sketch that monitors the input-output commands and based thereon captures temporal locality of access to extents of data stored in the memory cells and generates hints to prompt promotion of ones of the extents based on the captured temporal locality of access (see col. 11, line 10 to col. 13, line 9 for moving data portion between storage tiers based on access frequency and how recently the data portions are accessed, also see col. 22, lines 14-29 for locality of reference including temporal locality; note that obtaining access frequency implies monitoring input-output commands and keeping track of/counting the number of accesses during a predetermined time period).
Tracktman does not specifically disclose that the primary count-min-sketch that performs the monitoring, capturing, and generating steps are comprising in the translation layer of a solid state drive.  Instead, Tracktman performs the moving of data portion between storage tiers by using a storage optimizer (see col. 12, line 32 to col. 13, line 9 and col. 17, line 23 to col. 18, line 20).

Per claim 19, Trachtman further teaches the translation layer further comprises a secondary count-min-sketch that monitors the input-output commands and based thereon captures spatial locality of access to extents of data stored in the memory cells 
Per claim 20, Trachtman further teaches the translation layer generates promotion hints that are provided to a computing node connected to the solid-state data storage drive (the access count data can be construed as hints to be provided to Tracktman’s storage optimizer, see col. 11, line 10 to col. 13, line 9).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 4, Trachtman does not teach or suggest the secondary count-min-sketch maintains an access count for each of a plurality of logical block addresses within a predetermined spatial proximity to an accessed logical block address.
Claims 5-7 are dependent on claim 4 and as such are allowable subject matters for at least the same reason as claim 4.
Per claim 13, Tracktman does not teach or suggest “for each access to one of the accessed logical block addresses, incrementing the access count of the one of the 
Per claim 14, Tracktman does not teach or suggest “decrementing the access count of the one of the accessed logical block addresses of the primary count-min-sketch and the access count of the one of the accessed logical block addresses of the secondary count-min sketch in accordance with a decay function based on temporal proximity of access”.
Claim 15 is dependent on claim 14 and as such is allowable subject matters for at least the same reason as claim 14.
Response to Arguments
	 Applicant’s arguments filed on 15 March 2021 regarding claims 1-2 and 10-11 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHAWN X GU/
Primary Examiner
Art Unit 2138

2 April 2021